 As I stand before the General Assembly today to make a statement on behalf of my country, the Yemen Arab Republic, I find myself at a loss. Do I congratulate the President on his assumption of the presidency, or do I congratulate the Assembly. In any case, his election could not have been a more judicious choice in view of his conspicuous qualities and his long political experience.
His unanimous election to the presidency of this session can only be interpreted as an indication of the high regard in which the friendly and fraternal country of Bangladesh is held by the nations of the world. My delegation's pleasure in this appointment is all the greater in view of the fraternal bonds and ties of friendship, based on mutual respect and constructive co-operation, that exist between our two countries.
1 should also like to express our appreciation and gratitude to his predecessor. Ambassador de PiniSs, whose presidency of the fortieth session was a great honor for us. It is self-evident to say that he presided over that session with great competence and dedication, and in a manner which enabled him to merit all our approval and admiration.
I must also pay a tribute to the invaluable and constant efforts made by the Secretary-General, Mr. Perez de Cuellar, and to his well-known sincerity and determination in the service of our Organization in particular, and the international community in general. I take this opportunity to renew our sincere wishes to him of continued good health, so that he can continue to perform his arduous tasks in the best possible manner.
During our last session, at which we celebrated the fortieth anniversary of the United Nations, the city of Geneva witnessed the first summit, after a lapse of some years, between the two super-Powers on 20 November 1985. But despite the high hopes pinned on that meeting it did not achieve sufficient detente or improvement in the international situation in general, and in the arms race in -particular, to restore our confidence and peace of mind about the present and future of mankind. Hence we still harbor feelings of anxiety and apprehension, because the terrible arms race is as fierce as ever and shows no signs of slackening. In addition to the fact that the weapons of mass destruction have not been eliminated from the arsenals, such weapons are certain to destroy our world. In view of the persistence of this situation it is no wonder that life on this planet is subject to the danger of extinction at any moment, whether as the result either of a fit of anger on the part of one side or the other, or of an accidental error by one party. Just as our last session coincided with the first summit conference between
the leaders of the two super-Powers, fate has decreed that our present session coincides with the second summit - scheduled to take place in three days in the capital of Iceland - to overcome problems whose settlement could have obviated the need for that meeting.
Moscow and Washington's agreement to meet at the highest level raises our hopes, and we trust that the results of the coming meeting on 12 October will not be as disappointing as those of the previous meetings. To be realistic, we hope that it will lead to specific agreements that will put an end, albeit gradually, to the frenetic race to procure the most deadly and destructive weapons, and will also lead to the elimination of the weapons of mass destruction in the arsenals of the two super-Powers.
We also hope that the two sides will achieve an agreement to keep outer space free from the arms race, in the hope that it will be a refuge for man if he has
nowhere to turn on earth, though God fee bid that will ever happen. It is absurd to hear some recklessly advocating the militarization of outer space, as though this planet were too small for their destructive tendencies. Humanity faces enough danger to its presence on this planet. If the aim of this frenzied attempt to achieve supremacy over others is to attain sole hegemony over the nations of the world, it would be useful for those suffering under that illusion to realize that the gains earned by the friendship of peoples outweigh the gains earned by brute force. This persistent arms race prompts us to wonder whether humanity has indeed attained such a degree of affluence as to permit some to expend vast sums on this frenetic race. The answer is no.
What is undeniable and irrefutable is that many nations of the world are still suffering from poverty, starvation, underdevelopment and disease. Is it not then the duty of those who squander such vast sums on developing the means of destruction and annihilation to channel those funds, or at least some part of them, into the elimination of the hunger, poverty, underdevelopment and disease which afflict millions of people? We hope that the two major Powers will continue their meetings, because we hope that they will achieve important, specific results that would pit an end to their frenetic rivalry in acquiring more weapons of mass destruction, and thus permit them to channel their energies into the service of humanity, and to eliminate their stockpiles of weapons of mass destruction.
The United Nations, which was created to contribute to the establishment of peace and security all over the world, is called upon to play a greater role in overcoming all impediments and obstacles on the path towards these agreements, so that man everywhere nay enjoy peace of mind about his present and future.
My country, the Yemen Arab Republic, cherishes its membership in the Non-Aligned Movement because of its complete and profound belief that, as a developing country, non-alignment is the best approach it can adopt in the face of
all the pressures of international polarization to which, like numerous other States it is subjected. The growing membership of this Movement is confirmation of the magnitude of the growing re coalition on the part of numerous States of the importance of non-alignment as the ideal option for maintaining their independence and national sovereignty, and for averting the danger of polarization.
In view of any ambiguity that might obscure the concept of non-alignment, I wish to take this opportunity to assure you that the concept of non-alignment subscribed to by our enlightened leadership under our brother the President, the Secretary-General of the General People's Congress, Colonel Ali Abdallah Salih, is a crystal clear ethical concept of principle. Non-alignment, as a concept and in practice, certainly does not mean neutrality between right and wrong; rather it means standing by what is right and championing it and standing against wrong and resisting it. While on the subject of non-alignment I should like to express my country's satisfaction at the success of the recent summit Conference of the Non-Aligned Movement in Harare, the capital of the friendly country of Zimbabwe. That success was one more illustration of the growing role played by the Won-Aligned Movement in supporting our supreme international Organization and its efforts to promote peace and justice in the world and to settle the international and regional disputes which abound in the international community. The success of that Conference also prompts us to praise the exemplary manner in which His Excellency the Prime Minister of Zimbabwe, Mr. Robert Mugabe, presided over the meetings of that Conference, and his constructive contribution to the achievements of the Conference, as reflected in its decisions and recommendations.
We would have liked to see the United Nations entering the fifth decade of its long life - God willing - in a world devoid of injustice, tension, and causes of conflict, poverty and hunger; but a cursory look at the globe suffices to cause concern and frustration. However, this does not negate the achievements of the United Nations, reflected in its success in solving some problems that have developed during the past four decades and in championing the right of a number of peoples to determine their own future and win their free dm. But we must also acknowledge its failure to settle a number of crises and problems and to solve many political questions. But it is not fair to lay blame for that on the united Nations alone, because its ability to take effective action is conditional upon the degree of interaction between itself aid international forces, and it derives its strength from the responsiveness of the Member States in general and the major Powers in particular.
One of the foremost among the outstanding and perennial questions is that of Palestine and the resulting strife, which has come to be known in the modern political lexicon as the Middle East crisis. Thirty-eight years have elapsed, yet tiie people of Palestine are still deprived of the same right to self-determination and to the establishment of an independent State on their national soil as that enjoyed by other peoples in the world who have attained their rights and gained their independence.
This question has become a perennial item on the agenda of successive sessions of the General Assembly, as well as on the agendas of its subsidiary organs and bodies. The fact that this question has remained without any just solution, despite the innumerable resolutions of this Organization, is categorical proof of the success of some States in robbing the United Nations of its role and of its raison d'etre. I cannot think of any question which is more just and more deserving of concern and settlement than this Question, especially since the rights of the matter are crystal clear. Since the United Nations is unable to redress the blatant injustice inflicted upon the victimized people of Palestine and accepts the aggressor, Israel, as one of its Members, to occupy a seat in this Hall, to run amok challenging its prestige, cynically disregarding its resolutions. It is no wonder that the peoples of the world have lost their confidence in the United Nations and have even come to ridicule its existence. If the Middle East crisis involves continuous strife and is a hotbed of international tension, it is because the Question of Palestine, which, as we have previously declared, is the crux and essence of the strife in the area, is still unresolved.
But how can we find the way to a just solution of this Question? How can we find the way to a settlement of the strife in the region based on justice, while Israel persists in its arrogance and aggression, occupying Palestine and the territories of neighboring Arab States, and challenging the United Nations and the whole international community, without shame or scruple? How can we expect Israel to give up its policy of aggression and immature recklessness, and its practice of terrorism, as long as it receives all means of support and encouragement from a major international Power, the United States of America?
Unquestionably the fact that the Question of Palestine has remained without a just solution for about four decades is an affront to mankind and proof of the failure of the United Nations to discharge its role and to fulfil its duties. It is no secret that Israel is responsible for the frustration of all the international efforts and endeavors, collectively and individually, designed to settle this just Question.
There is near unanimity on the need to convene an international conference under the auspices of the United Nations, with the participation of the permanent members of the Security Council and all parties to the Arab-Israeli strife, but those who are blocking the convening of such a conference, and even reject the idea, are Israel and its ally, the United States. Does anyone need further proof that Israel rejects peace? But if Israel is aspiring to impose the peace of capitulation, it is badly mistaken. And why does it insist on what kind of peace, and reject peace based on justice and right?
Be that as it may, the convening of an international conference under the auspices of the United Nations, with the the participation of all the parties concerned, foremost among which is the Palestine Liberation Organization (PLO), the sole legitimate representative of our brothers the Palestinian people, and the five States that are permanent members of the Security Council, remains in our view the proper framework for seeking an appropriate formula to solve the Question of Palestine and the problem of the Middle East, and hence to establish a just and lasting peace in that sensitive part of the world.
Perhaps Israel entertains the dream that its occupation of Palestine and the Syrian Golan Heights, and the other parts it still occupies in Lebanon, will with the passage of time become an unchallengeable fait accompli, and thus acquire international legitimacy. If that is so, Israel must remember that Western colonialism, faced with the growing struggle of the peoples, had to depart from a large number of countries after an occupation which had in many cases lasted over a century. Thus, ^he fate of its occupation of the Arab territories, whether Palestine, Lebanon or Syria, will be no better than the fate of Western colonialism
It is high time for our Arab nation to put a prompt and decisive end to its prolonged suffering as a result of the implanting of Israel in the heart of the Arab homeland. The acts of aggression and the crimes committed by the Zionist entity over the past 30 years are more than enough to convince even its fervent partisans, foremost among them the United States of America, of the aggressive nature of this parasitical entity and of its arrogance and folly. But those biased in its favor see its vices as virtues, and its crimes as acts of heroism.
The United States, as a major Power, is now called upon to reconsider its position in support of Israel and to review its policy in order to play its role, with other major international Powers, in restoring justice and seeking a just solution to the question of Palestine and the crisis in the Middle East, in order to establish peace and justice. However, no international effort can succeed unless the inalienable rights of the Palestinian people are restored and unless the occupied Arab territories are returned to their rightful owners.
The Arab States have affirmed the sincerity of their wish to restore a just peace in the region through their proposal reflected in the decisions of the twelfth summit Conference at Fez, and they reiterated their attachment to that proposal at their emergency summit Conference in August of last year.
Although that initiative won broad international support, Israel still rejects the establishment of a just and lasting peace, and continues to declare that rejection with arrogance and insolence. But the United Nations should not stand idly by in the face of this intransigent Israeli rejection. The United Nations must intensify its efforts to impose a just and lasting solution so that the area will not remain a hotbed of tension which could burst into flames at any moment.
Sufficient proof of the gravity of the continuing crisis in the Middle East is the widening cycle of violence, which has now encroached on other areas. But those who have been up in arms as a result of some individual incidents should study and investigate the causes of the phenomena of individual terrorist acts in order to eradicate this scourge. Because, had it not been for the condoning of Israel's terrorism, which claims the lives of thousands of innocents, the acts of terrorism by groups or individuals claiming the lives of other innocents would not have taken place. We are against terrorism, but resistance to terrorism must also be aimed against Israeli terrorism.
Hence, those who condemn individual terrorism only, should also condemn Israeli terrorism, which is practiced against the people of Palestine and Lebanon under the eyes of the whole world. There is no more heinous crime than collective terrorism. It is unacceptable that some parties on the international scene should view terrorism the way an Arab poet describes it: the murder of one person in a jungle is an unforgivable crime, while the murder of an entire people is open to debate. The logic of the double standard is completely unacceptable.
Individual terrorism, no matter how heinous, cannot be equated, in terms of either responsibility or results, with the terrorism practiced by a State which, I regret to say, belongs to this and to other international organizations. Putting an end to Israeli terrorism and its occupation of Palestine, Lebanese territories and the Syrian Golan Heights, and the restoration of these territories to their rightful owners, would eradicate the phenomena of individual terrorism, which is considered a natural result of the negation of justice and the prevalence of the law of force, usurpation and aggression.
It is truly regrettable that the beginning of our current session coincides with the seventh year of the long and bloody war between Iraq and Iran. This is a costly war. Thousands upon thousands have fallen in this war, to the point where its victims have exceeded one million. Numerous installations in both countries have been destroyed, and much of the infrastructure has also been destroyed. The Yemen Arab Republic, which has consistently called for an end to the bloodshed, sees this raging wac as a wanton absurdity and a depletion of the capabilities of two peoples to whom we have been bound by ties of religion and good-neighborliness since ancient times. We appreciate the endeavors of the Secretary-General, the Organization of the Islamic Conference, and the Non-aligned Movement, and welcomed the initiative of Iraq last August and its readiness to accept a cease-fire. We therefore hope that Iran, for its part, will adopt a positive attitude by responding to that initiative and accepting the offers of mediation, because these continued hostilities threaten the entire area and are jeopardizing international peace and security.
The world should not stand idly by watching this bloody human tragedy. Hence we call upon the major Powers, and those in a position to do so, to play their role in putting an end to this destructive war before its sparks fly out in all directions to start a greater and more destructive fire.
Putting an end to this tragic war calls for the observance by the belligerents of an immediate cease-fire, the withdrawal of all forces to the internationally recognized boundaries and the holding of direct negotiations that would preserve the legitimate rights of each, in accordance with the rules of international law. Hence, Iran must express its readiness to agree to this and to follow the example of Iraq.
As regards the problem of Afghanistan, which remains unchanged, the Yemen Arab Republic, while welcoming the declaration by the Soviet Union of its intention to withdraw seven of its battalions from Afghanistan before the end of the year, supports all international efforts and endeavors directed to achieving a peaceful solution to this problem through negotiation among the parties concerned, with a view to enabling the Afghan people to exercise its right to sovereignty and to the choice of its own social and economic system free from all external pressures. We feel that any approach to solving this problem must provide for the need for the refugees return to their homes as soon as possible, and the cessation of all forms of foreign intervention. While the problem of Cyprus still remains unresolved because of the difficulties encountered during the negotiations between the representatives of the two communities, it demands a redoubling of the international effort by the United Nations and an intensification of its endeavors to guarantee a continued dialog between the two parties to the dispute, because dialog is the optimum means of achieving a satisfactory settlement which guarantees for all freedom of religion and coexistence on the basis of equality of rights and duties within a single independent Cyprus.
In Africa, the occupation of Namibia by the racist regime of Pretoria is another grave challenge to the international community. Despite the numerous decisive resolutions adopted by the United Nations, the Pretoria regime arrogantly rejects them all, and insists on continuing its usurpation of this Territory.
Paced with this intransigent rejection by the racist regime, we must increase our support for the people of Namibia, under the South West Africa People's Organization (SWAPO), its sole legitimate representative. This calls for increased pressure by the international community to break the vicious circle of this perennial problem by putting an end to the occupation of the territory by the racist regime of South Africa.
The actions and crimes of the racist rigime against the Namibians and their militant leadership violate the most fundamental human rights and all the resolutions of the Organization in general, and Security Council
resolution 435 (1978) in particular. Unless these resolutions are implemented, the Namibian people will remain a victim of the most heinous form of aggression, oppression and injustice practiced against it by the racist regime of South Africa. Despite the continued condemnation by the international community of the practices of that odious regime, the mere presence of which is considered an affront to humanity, it still persists in defying world public opinion and all
resolutions of the United Nations and other organizations, and in continuing its flagrant violations of all international laws and norms.
In southern Africa itself, the same regime is still practicing the hideous policy of apartheid, using all forms of humiliation, torture and oppression to deny the indigenous majority all its rights and to maintain its domination by oppressing the heroic resistance.
It is no wonder that this regime has no other ally or champion but Israel, since birds of a feather flock together. Both regimes are not only alien, but also have a racist and fascist doctrine. This binds them in an unholy alliance of collaboration far removed from ethics, honor and all other fundamental values and norms. It does not surprise us that Israel sides with the racist regime of South Africa, but we are surprised to see it getting support from States which pay lip service to freedom and consider themselves the champions of human rights. But why should we feel surprised when those same States also support Israel, the first ally of the Pretoria regime, and its counterpart?
With respect to Korea, my delegation would like to express its satisfaction at the desire of the Korean people in North and South Korea for reunification, and hopes that this lofty aim will be achieved peacefully and democratically, free from all external pressure or influence.
While my country feels highly gratified at the restoration of democracy in some Latin American countries, it is following with great concern the news about the armed clashes currently taking place in Central America. But we are firmly convinced that the solution to these problems lies in resort by the parties concerned to dialog and peaceful means to arrive at a formula that will guarantee to each people in the area the right of self-determination and the right to choose its own regime without any foreign pressure.
The feet that the structure of current international economic relations remain unchanged, despite the obvious injustice it entails for the developing countries, will remain a major cause of tension in our world, because it has a continuing effect in widening the gap between developing and developed countries. This is because the latter regard the former as cheap sources of raw materials and as open markets for their manufacturers, instead of regarding them, as they should, as their partners in complementarity. The absence of the necessary equal footing between the two sides can lead only to more poverty for the poor and greater wealth for the rich.
In addition to the dangers inherent in the unjust international economic situation, the proliferation of adverse phenomena in the world economy, such as fluctuating currency exchange rates, the decline in commodity prices, the establishment of tariff and non-tariff barriers against exports from the developing countries, and the hampering of the transfer of technology from the industrial to the developing countries have all been exacerbating the economic crisis faced by many developing countries. While that has already been demonstrated by the depression and stagnation in international trade, the difficulties and pressures being endured by some countries burdened with debt, and in the faltering development plans in many third world countries, resulting in a decline ir, their social and economic growth rates, could, if the situation continues, lead to even more serious consequences. Unless the countries of the North are sufficiently responsive in their dialog with the countries of the South and make some of the concessions needed from then, the world may suffer an economic catastrophe whose effects will not be confined to the developing countries but will inevitably spread to the industrial countries, and be reflected in the stagnation of their industries, depressed markets for their products and the deterioration of their economies.
In order to improve the quality of life in our world, there must be an absence of all forms of exploitation from international economic relations, so that there is an international economic order based on justice, interdependence, and complementarity, because the injustice suffered by the developing countries in their dealings with the developed countries will adversely affect all peoples, which in turn would lead to the emergence of political problems that would reduce many parts of the world to chaos. Political coexistence among the various nations of the world calls for the establishment of healthy relations among them on the basis of economic interdependence and complementarity, if not on a unity of
Any hope for the recovery of the world economy will remain an illusion unless confidence is restored in the relations among the various parties. Moreover the wealth with which some States in the world are endowed, or which they gained in the past while other peoples were slumbering, and which has provided the basis of their growth and development, should not be the source of happiness for the few and misery for the many, if mankind is not to remain for ever divided between rich and poor. My country's choice of the democratic approach represents a final and irreversible decision. The general elections held a few weeks ago to broaden the base of the General People's Congress and the subsequent election of the members of the Standing Committee of that Congress by the representatives of the popular electoral base in full freedom and integrity, as acknowledged by both citizens and observers, was an affirmation of the determination of our national leadership, headed by our President, the Commander-in-Chief of the Armed Forces and the Secretary-General of the General People's Congress, Colonel Ali Abdullah Saleh, to
The unity of Yemen is the loftiest objective of our peoples, and our national leadership loses no opportunity of affirming its commitment to that objective. We are still working with our brothers in the southern part of Yemen in order to achieve that objective as soon as possible.
Finally, I renew my call to the United Nations to redouble its efforts to solve all problems and questions, foremost among which are the questions of Palestine, the Middle East, South Africa and Namibia, so that they do not remain perennial items on the agenda of successive sessions of the General Assembly, as has been the case for years - nay, for decades - thereby making it possible for the Organization to regain its prestige and capability in the eyes of all peoples and nations.
I pray that God may grant guidance and success to the Assembly in the performance of its task.